             Case 4:20-cv-00521-LPR Document 16 Filed 11/25/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

BIANCA FLETCHER                                                                          PLAINTIFF

V.                                       NO. 4:20-CV-521 LPR

NITV FEDERAL SERVICES, LLC;
GENE SHOOK; AND JOHN DOES 1-2                                                        DEFENDANTS

                      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Come now Defendants, NITV Federal Services, LLC, and Gene Shook, by and through

their counsel, Barber Law Firm PLLC, and for their Motion for Summary Judgment, state:

        1.       Plaintiff Bianca Fletcher was terminated from her position with the Arkansas

Department of Correction (ADC) after she was discovered entering an ADC prison with

contraband. In connection with an ADC investigation into the incident and pursuant to standard

ADC operating procedures, computer voice stress analyzer (CVSA) tests were administered to

Plaintiff using equipment developed and marketed by NITV Federal Services, LLC.

        2.       Plaintiff’s termination, which was ultimately upheld and affirmed by the Office of

Personnel Management, forms the basis of Plaintiff’s Complaint. Rather than sue her former

employer for the termination, Plaintiff asserts five claims under Arkansas law against Defendants:

(1) that the CVSA system was defective within the meaning of the Arkansas Products Liability Act;

(2) defamation; (3) illegal exaction; (4) negligence; (5) and violation of the Arkansas Deceptive

Trade Practices Act.

        3.       On the merits, Plaintiff’s claims fail as a matter of law. Plaintiff’s claims are not

cognizable under the theories pleaded in the Complaint, and there is no evidence to support

Plaintiff’s claims.



                                              Page 1 of 2
            Case 4:20-cv-00521-LPR Document 16 Filed 11/25/20 Page 2 of 2




       4.       Additionally, Defendants are entitled to summary judgment under the acquired-

immunity doctrine as recognized in Arkansas.

       5.       For reasons discussed more fully in their Brief in Support of this Motion and

Statement of Undisputed Material Facts, which are filed simultaneously herewith and

incorporated by reference as if set forth word for word in this pleading, Defendants’ Motion for

Summary Judgment should be granted in full.

       6.       In support of this Motion and Brief, the following Exhibits are attached and

incorporated:

                Exhibit “1” – Deposition of Bianca Fletcher with attached exhibits;

                Exhibit “2” – Deposition of Warden Aundrea Culclager with attached exhibits; and

                The pleadings, motions, and papers filed of record.

       WHEREFORE, NITV Federal Services, LLC, and Gene Shook, respectfully request that

their Motion for Summary Judgment be granted and for all other just and proper relief to which

they may be entitled.

                                               Respectfully submitted,

                                               James D. Robertson, Arkansas BIN 95181
                                               jrobertson@barberlawfirm.com
                                               Adam D. Franks, Arkansas BIN 2016124
                                               afranks@barberlawfirm.com
                                               BARBER LAW FIRM PLLC
                                               Attorneys for NITV Federal Services, LLC
                                               and Gene Shook
                                               425 W. Capitol Avenue, Suite 3400
                                               Little Rock, AR 72201
                                               (501) 372-6175/(501) 375-2802 (Fax)




                                             Page 2 of 2
